DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: the “mechanical amplification element” of claim 1 is being interpreted as anything that is slidaby engaged to the conductive elastomer (see claim 1) since there is a lack of structure given in the Applicant’s claims or specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim limitation “mechanical amplification element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the Applicant’s specification nor claims provide a structure for the mechanical amplification element.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-8 are rejected by virtue of their dependency. 

3.	Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 6 and 8, “the sensor” lacks antecedent basis since it has yet to be claimed.
	Claim 9 is rejected by virtue of its dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flowers (US 4258720 A).
	In regards to claim 1, Flowers discloses a medical device for measuring blood flow through a blood vessel of a mammal (Col 1 lines 22-25 discloses a wearable device for measuring blood flow through an appendage), comprising: 
a conductive elastomer having a variable resistance (Col 2, lines 28-32 and col 4 lines 18-30 disclose  an elastic tube [7] that has a resistance that varies with length); 
a frame at least partially surrounding at least a portion of the conductive elastomer, the conductive elastomer being suspended within the frame (Fig 1 shows a frame, element 1, that surrounds the elastic tube); 
and a mechanical amplification element slidably engaged to the conductive elastomer, the mechanical amplification element being configured to slide within the frame and to contact skin of the mammal over the blood vessel when the frame is positioned over the blood vessel (Col 3, lines 31-43 disclose the elastic tube [7] is inside of a tubular member [2] that is shown in Figure 1 as being slidably engaged into the frame), the mechanical amplification element being configured to be displaced when the blood vessel pulsates and changes the resistance of the conductive elastomer (Col 2, lines 28-32 and col 4 lines 18-30 disclose that the elastic tubular member is sensitive to the length of the circumference of the appendage, i.e. it can change when the blood vessel pulsates).
	In regards to claim 2, Flowers discloses the device of Claim 1, wherein the mechanical amplification element slides a predetermined distance within the frame (Figure 1 shows a wrapping [19] that prevents the tubular member from sliding past a certain distance).
	In regards to claim 3, Flowers discloses the device of Claim 1, wherein the mechanical amplification element defines an atraumatic skin contact surface (Col 1 lines 5-10 disclose the elements come in contact with the skin of the appendage).	
	In regards to claim 4, Flowers discloses the device of Claim 3, wherein the mechanical amplification element defines an aperture opposite the atraumatic skin contact surface, and wherein the conductive elastomer is slidably received within the aperture (Fig 1 shows apertures allowing the connection of the slidable element and the frame). 
	In regards to claim 5, Flowers discloses the device of Claim 1, wherein the frame is configured to flex around a portion of at least one from the group consisting of an arm and a leg of the mammal (Col 1, lines 14-18 disclose this device goes around the arm and leg of the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers (US 4258720 A) in view of Jackson (US 4966155 A).
Flowers discloses the device of Claim 1, wherein the mechanical amplification element is slidable within the frame from a first position (Figure 1 shows the tubular member slidable in the frame). 
Flowers does not disclose in which the sensor is in a neutral position to a second position in the sensor measures blood flow through the blood vessel. However, in the same field of endeavor Jackson discloses an elastic band that measures physiological signals and comprises a sensor to measure volumetric changes (Col 3, lines 65-68) in order to monitor heart beats/blood flow or respiratory movement.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Flower and modified them by having the device comprise a sensor, as taught and suggested by Jackson, in order to monitor heart beats/blood flow or respiratory movement.
6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers (US 4258720 A) in view of Sprenger (US 20180092550 A1).
	Flowers discloses the device of Claim 1, except for the device further including an adhesive patch coupled to the frame and adherable to skin of the mammal. However, in the same field of endeavor, Sprenger discloses a wearable device with an elastomer strap/frame that comprises adhesives (Par. 0032) for the purpose of securing the strap/frame.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Flowers and modified them by having the device further including an adhesive patch coupled to the frame and adherable to skin of the mammal, as taught and suggested by Sprenger, for the purpose of securing the strap/frame.
7.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers and Sprenger as applied to claim 7 and in further view of Jackson (US 4966155 A).
	In regards to claim 8, the combined teachings of Flowers and Sprenger as applied to claim 7 discloses the device of Claim 1, except for the device further including a controller in communication with and coupled to the sensor. However, in the same field of endeavor, Jackson discloses an elastic band that measures physiological signals and Fig 6 shows a central processor [6502] in communication with the sensor in order to control elements of the device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Flowers and Sprenger and modified them by having the device further including a controller in communication with and coupled to the sensor, as taught and suggested by Jackson, in order to control elements of the device.
	In regards to claim 9, the combined teachings of Flowers, Sprenger, and Jackson as applied to claim 8 discloses the device of Claim 8, further including conductive electrical pathways disposed between the patch and frame (Col 4, lines 3-18 and Figs 1-2 of Flowers show that the tubular member [2] have pathways for electoral wires).
8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers (US 4258720 A) in view of Utter II (US 20150186609 A1).
	Flowers discloses the device of Claim 1, except for wherein the mechanical amplification element includes a gripping element extending outward therefrom. However, in the same field of endeavor, Utter II discloses a variable resistance based strain gauge that comprise a gripping element on the band (Par. 0094) for the purpose of aiding in traction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10939837 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US 10939837 B2 discloses the features of claim 1 of Applicant’s claim set such as the conductive elastomer having a variable resistance, the device comprising a frame at least partially surrounding at least a portion of the conductive elastomer, the conductive elastomer being suspended within the frame, and the device comprising at least one mechanical amplification element slidably engaged to the conductive elastomer, the mechanical amplification element being configured to slide within the frame and to contact skin of the mammal over the blood vessel when the frame is positioned over the blood vessel, the mechanical amplification element being configured to be displaced when the blood vessel pulsates and changes the resistance of the conductive elastomer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR  CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



/ALLEN PORTER/Primary Examiner, Art Unit 3792